Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 6 are presented for examination.
Claims 1 - 6 are rejected.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-110859, filed on 06/11/2018.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/10/2019 and 09/01/2020 are being considered by the examiner.

Claim Objections


Claims 1-3 and 5-6 are objected to because of the following informalities:
The following portion of claim 1 contains grammatical errors, “…at least one command member to which a command for the control section is assigned is included in the obstacle and is disposed within the designated area at a position where execution of the command is desired, the control section is configured to…” The Examiner recommends the following amendments, “…at least one command member to which a command for the control section is assigned[[ is]] included in the obstacle and[[ is]] disposed within the designated area at a position where execution of the command is desired, wherein the control section is configured to…”
The following portion of claim 2 contains grammatical errors, “…the obstacle that has luminance higher than specified luminance…” The Examiner recommends the following amendment, “…the obstacle that has a luminance higher than a specified luminance…”
With respect to claim 3, the term “the detected length” may lack sufficient antecedent basis. Therefore, the Examiner recommends the following amendment, “the detected scan direction length”.
Claim 5 recites the limitation “a no-entry region” in lines 3-4. However, it appears that antecedent basis for this limitation has been provided in line 3 following “the command member as a…”.
Claims 5 and 6 recite the limitation “an another command member” which appears to be grammatically incorrect.
Claim 5 recites the limitation “an autonomous travel” which appears to have antecedent basis provided in claim 1.
Claim 6 recites the limitation “an entry-allowed region” in lines 3-4. However, it appears that antecedent basis for this limitation has been provided in line 3 following “the command member as an…”.
Appropriate correction is required.


Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Driving member” in claims 1, 5 and 6
Control section” in claims 1-6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for “driving member” can be found in the instant specification on page 7 (“The right motor 35R (i.e., a driving member) is configured to rotate the right drive wheel 4R in a forward-travel direction”) and support for “control section” can be found in the instant specification on page 10 (“The controller 40 includes the control section 41 (e.g., CPU)”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.















Claim 3-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a command” in line 2. It is unclear if this is the same “command” as recited in claim 1 or if it is a distinctly different “command”. Claims 4-6 are also rejected under the same rationale as claim 3 for each of the recitations of “a command” in line 6, line 2, and line 2, respectively.
Claim 6 recites the limitation “a predefined range from the command member” in lines 2-3. It is unclear if this is the same “predefined range” recited in claim 5, from which claim 6 depends, or if this is a distinctly different predefined range.

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thode (US Patent No. 20180059682) in view of Durkos (US Patent Publication No. 20090228166) and further in view of Reynolds (US Patent Publication No. 20170072558) and Paschall (US Patent Publication No. 20190161274).

Regarding claim 1, Thode teaches an autonomous cart that autonomously travels within a designated area, the autonomous cart comprising an obstacle detecting member (Thode Paragraph 0091 , “It is contemplated that a materials handling vehicle (i.e., a tow vehicle and any number of trailers), traveling in autonomous mode, should maintain a clearance distance from all obstacles”) having a planar obstacle-detection region that has a two-dimensional planar shape and is scanned with laser beam to detect an obstacle (Thode Paragraph 0059, “The one or more sensors may include a… 2D and/or 3D laser scanners… or other scan system devices configured to generate an active scan field such that an obstacle impinging on the active scan field will cause the vehicle to stop”), the obstacle detecting member configured to output detection information that includes an obstacle position wherein the obstacle position is a position of the obstacle within the planar obstacle- detection region (Thode Paragraph 0075, “Laser scan data will be passed into path validation tool, along with laser scanner parameter data, which will generate obstacles that are inserted into the quad tree”, the scanner data would include the location of the obstacles detected);
a plurality of wheels and a driving member configured to drive at least one of the wheels (Thode Paragraph 0003, “A materials handling vehicle comprising a vehicle body, materials handling hardware, one or more wheels, a drive unit, a steering unit, a localization module, a navigation module, and a path validation tool”);
a storing section (Thode Paragraph 0043, “Suitable path validation tool software may be stored in a computer-useable or computer-readable medium 210 accessible by the vehicle controller (e.g., over a network). A computer-usable or the computer-readable medium 210 may be any non-transitory medium that can contain, store, communicate, propagate, or transport software for use by or in connection with the computing device 200”);
 a control section (Thode Paragraph 0043, “The path validation tool P may comprise a program embodied in a computing device 200, which may comprise a vehicle controller including at least one processor 205, and a computer-readable medium 210 communicatively coupled through a local interface 215”) configured to control the driving member, wherein the storing section is configured to store designated area map information that indicates a position of a preliminarily known obstacle within the designated area (Thode Paragraph 0091, “Obstacles (such as one of obstacle(s) 52 in FIG. 16) may be identified and added to an obstacle map while the materials handling vehicle follows the nominal path”),
the control section is configured to receive the detection information from the obstacle detecting member (Thode Paragraph 0090, “As the materials handling vehicle navigates along the nominal travel path, the path optimization tool may modify the nominal travel path based on detection of an obstacle”, This means that the control section is receiving data form the detection member and using it to change the path being followed by the autonomous cart),
the control section is configured to control the driving member based on the designated area map information and the current position of the autonomous cart to cause the autonomous cart to autonomously travel while avoiding the obstacle within the designated area (Thode Paragraph 0003, “(iii) determine whether the dynamic vehicle boundary of the vehicle is likely to intersect obstacles represented in the environmental layout data based on the determined vehicle pose at candidate positions along the proposed travel path, (iv) determine a degree of potential impingement at the candidate positions by referring to the dynamic vehicle boundary of the materials handling vehicle and obstacle data represented in the environmental layout data, and (v) modify the proposed travel path to mitigate the degree of potential impingement. The drive unit, steering unit, localization module, and navigation module cooperate to direct the materials handling vehicle along the modified proposed travel path”).
Thode does not teach at least one command member to which a command for the control section is assigned is included in the obstacle and is disposed within the designated area at a position where execution of the command is desired.
Durkos teaches at least one command member to which a command for the control section is assigned is included in the obstacle and is disposed within the designated area at a position where execution of the command is desired (Durkos Paragraph 0002, “A specific color or other defining parameter of the markers may illustratively be used to encode various commands to the machine such as the outer limits, follow, turn points, speed changes, pause, shut down, reverse, read compass etc”).
Real time steering of a machine with machine vision, which "sees" previously delivered markers that define the path of travel of the machine and other machine commands encoded within parameters of the marker”).
Thode modified by Durkos does not teach that the control section is configured to follow the command assigned to the command member that is detected by the control section based on the obstacle luminance in the detection information provided from the obstacle detecting member
Reynolds teaches that the control section is configured to follow the command assigned to the command member that is detected by the control section based on the obstacle luminance in the detection information provided from the obstacle detecting member (Reynolds Paragraph 0093, “The geometric features on the cart 12 may include but are not limited to reflectors mounted on the cart that appear unique to laser scanning sensors, or other specific geometry that can be detected by laser scanners, cameras, or other sensors to provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself with and latching onto the cart 12”, This means that length can be one of the geometric features used to identify the command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Thode-Durkos with the teachings of Reynolds of detecting obstacle luminance information. Doing so would allow for the cart to have reference points to To provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself”)
Thode does not explicitly teach that the control section is configured to determine a current position of the autonomous cart within the designated area, based on the detected obstacle position and the designated area map information stored in the storing section.
Paschall teaches that the control section is configured to determine a current position of the autonomous cart within the designated area, based on the detected obstacle position and the designated area map information stored in the storing section (Paschall Paragraph 0037, “the autonomous mobile robot 312 may also utilize other sensor technologies for determining location information such as imaging devices, scanners, radio frequency identification (RFID) readers that are configured to read fiducial markings, barcodes, RFID tags, or other identifiers from the surrounding environment (such as markings or identifiers located on inventory holders, walls, barriers, or other surfaces of an inventory management system, facility, or workspace) to determine their own location”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Thode-Durkos-Reynolds with the teachings of Paschall of detecting the current location of the cart based on the detected obstacle position and the designated area map. It is essential that the cart knows its own position withing the operating space for it to be able to accurately avoid obstacles.

Regarding claim 2, the combination of the previously cited prior art teaches the autonomous cart according to claim 1. Additionally, Reynolds teaches wherein the command The geometric features on the cart 12 may include but are not limited to reflectors mounted on the cart that appear unique to laser scanning sensors, or other specific geometry that can be detected by laser scanners, cameras, or other sensors to provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself with and latching onto the cart 12”, This means that length can be one of the geometric features used to identify the command), and
the control section is configured to detect the obstacle that has luminance higher than specified luminance in the obstacle luminance in the detection information and to identify the detected obstacle as the command member (Reynolds Paragraph 0093, “The geometric features on the cart 12 may include but are not limited to reflectors mounted on the cart that appear unique to laser scanning sensors”).

Regarding claim 3, the combination of the previously cited prior art teaches the autonomous cart according to claim 2. Additionally, Thode teaches wherein the scan data is stored in the storing section (Thode Paragraph 0043, “Suitable path validation tool software may be stored in a computer-useable or computer-readable medium 210 accessible by the vehicle controller (e.g., over a network). A computer-usable or the computer-readable medium 210 may be any non-transitory medium that can contain, store, communicate, propagate, or transport software for use by or in connection with the computing device 200”, This means that the relevant detected data is stored in the storage).
A specific color or other defining parameter of the markers may illustratively be used to encode various commands to the machine such as the outer limits, follow, turn points, speed changes, pause, shut down, reverse, read compass etc”, The length can thus be a defining parameter),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination of the previously cited prior art with the additional teachings of Durkos of detecting a command member that has a command assigned to it. Doing so would allow for real-time steering for the cart while also giving at specific commands and directions at certain locations and these can be easily changed by changing the command members at the different locations according to what is needed (Durkos Paragraph 0002, “Real time steering of a machine with machine vision, which "sees" previously delivered markers that define the path of travel of the machine and other machine commands encoded within parameters of the marker”).
Additionally, Reynolds teaches that the control section is configured to detect the scan direction length of the command member based on the obstacle position and the obstacle luminance in the detection information, and the control section is configured to read the command according to the detected length from the storing section to follow the command (Reynolds Paragraph 0093, “The geometric features on the cart 12 may include but are not limited to reflectors mounted on the cart that appear unique to laser scanning sensors, or other specific geometry that can be detected by laser scanners, cameras, or other sensors to provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself with and latching onto the cart 12”, This means that the laser scanner detects the luminance and length can be one of the geometric features used to identify the command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination of the previously cited prior art with the aforementioned additional teachings of Reynolds of detecting obstacle luminance information. Doing so would allow for the cart to have reference points to better detect its location and orientation and allow it to carry out required operations at the desired location (Reynolds Paragraph 0093, “To provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself”)

Regarding claim 4, the combination of the previously cited prior art teaches the autonomous cart of claim 2. Additionally, Thode teaches wherein the obstacle detecting member has a cubical obstacle-detection region that has a three dimensional shape, and the cubical obstacle-detection region includes a plurality of the planar obstacle-detection regions stacked on top of each other, and is scanned with the laser beam multiple times (Thode Paragraph 0059, “The one or more sensors may include a… 2D and/or 3D laser scanners… or other scan system devices configured to generate an active scan field such that an obstacle impinging on the active scan field will cause the vehicle to stop”, 3d scanner means that the region can be cubical) and
the data is stored in the storing section (Thode Paragraph 0043, “Suitable path validation tool software may be stored in a computer-useable or computer-readable medium 210 accessible by the vehicle controller (e.g., over a network). A computer-usable or the computer-readable medium 210 may be any non-transitory medium that can contain, store, communicate, propagate, or transport software for use by or in connection with the computing device 200”, This means that the relevant deteted data is stored in the storage)
	Further, Durkos teaches a command is assigned to the command member according to a shape of the command member (Durkos Paragraph 0002, “A specific color or other defining parameter of the markers may illustratively be used to encode various commands to the machine such as the outer limits, follow, turn points, speed changes, pause, shut down, reverse, read compass etc”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination of the previously cited prior art with the aforementioned additional teachings of Durkos of detecting a command member that has a command assigned to it. Doing so would allow for real-time steering for the cart while also giving at specific commands and directions at certain locations and these can be easily changed by changing the command members at the different locations according to what is needed (Durkos Paragraph 0002, “Real time steering of a machine with machine vision, which "sees" previously delivered markers that define the path of travel of the machine and other machine commands encoded within parameters of the marker”).
Additionally, Reynolds teaches that the control section is configured to detect the shape of the command member based on the obstacle position and the obstacle luminance in the detection information, and the control section is configured to read the command according to the detected shape from the storing section to follow the command (Reynolds Paragraph 0093, “The geometric features on the cart 12 may include but are not limited to reflectors mounted on the cart that appear unique to laser scanning sensors, or other specific geometry that can be detected by laser scanners, cameras, or other sensors to provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself with and latching onto the cart 12”, This means that the laser scanner detects the luminance and length can be one of the geometric features used to identify the command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination of the previously cited prior art with the aforementioned additional teachings of Reynolds of detecting obstacle luminance information. Doing so would allow for the cart to have reference points to better detect its location and orientation and allow it to carry out required operations at the desired location (Reynolds Paragraph 0093, “To provide location feedback that can inform the motion of the robot 18 to aid the robot 18 in aligning itself”)

Regarding claim 5, the combination of the previously cited prior art teaches the autonomous cart of claim 3. Furthermore, Thode teaches wherein a command assigned to the command member specifies a predefined range from the command member as a no-entry region, or specifies a no-entry region between the command member and an another command member to which the command is assigned, and the control section is configured to control the driving member to cause the autonomous cart to avoid the no-entry region detected by the control section during an autonomous travel of the autonomous cart (Thode Paragraph 0003, “(iv) determine a degree of potential impingement at the candidate positions by referring to the dynamic vehicle boundary of the materials handling vehicle and obstacle data represented in the environmental layout data, and (v) modify the proposed travel path to mitigate the degree of potential impingement”, This means that a predefined distance which is the dynamic 

Regarding claim 6, the combination of the previously cited prior art teaches the autonomous cart according to claim 5. Furthermore, Thode teaches wherein a command assigned to the command member specifies a predefined range from the command member as an entry-allowed region or specifies an entry-allowed region between the command member and an another command member to which the command is assigned, and the control section is configured to control the driving member to cause the autonomous cart to pass through the entry-allowed region detected by the control section (Thode Paragraph 0003, “(iv) determine a degree of potential impingement at the candidate positions by referring to the dynamic vehicle boundary of the materials handling vehicle and obstacle data represented in the environmental layout data, and (v) modify the proposed travel path to mitigate the degree of potential impingement”, This means that the region between the dynamic vehicle boundary and the cart can be defined as the entry-allowed region and the cart would make sure to stay within this region and avoid getting closer than this to any objects).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662